Exhibit 10.2




PARTICIPATION AGREEMENT


REALTY INCOME CORPORATION
EXECUTIVE SEVERANCE PLAN




[Date]




Dear [_________]:
We are pleased to inform you that the Compensation Committee of the Board of
Directors of Realty Income Corporation (the “Company”) has determined that,
effective as of [______] (the “Participation Date”), you are eligible to
participate in the Company’s Executive Severance Plan (the “Plan”) as [an
Initial Participant] [a Participant] thereunder, subject to your execution and
delivery of this Participation Agreement to the Company and subject to the terms
and conditions of the Plan and this Participation Agreement. Capitalized terms
used but not otherwise defined in this Participation Agreement will have the
definitions provided in the Plan.
For purposes of determining your Severance Benefits under the Plan:
•
Your Qualifying Termination Cash Severance Multiple shall be [one (1)][two (2)].

•
Your CIC Termination Cash Severance Multiple shall be [two (2)][three (3)].

•
Your Healthcare Continuation Period shall be equal to [twelve (12) months in the
event that you experience a Qualifying Termination (other than a CIC
Termination) and eighteen (18) months in the event that you experience a CIC
Termination][eighteen (18) months].

This Participation Agreement is subject in all respects to the terms, conditions
and provisions of the Plan, as amended from time to time, all of which are made
a part of and incorporated by reference into this Participation Agreement. In
the event of any conflict between the terms of this Participation Agreement and
the terms of the Plan, the terms of the Plan shall govern. By signing this
Participation Agreement, and as a condition of your eligibility for the payments
and benefits set forth in the Plan, you agree to comply with the provisions of
the Plan and you agree to comply with the provisions of this Participation
Agreement (including, without limitation, the Restrictive Covenants set forth
below) during your employment with the Company or any Subsidiary and, to the
extent required by the Restrictive Covenants, after the termination of your
employment regardless of the reason for such termination.
This Participation Agreement and the Plan constitute the entire agreement
between you and the Company with respect to the subject matter hereof and, as of
the Participation Date, shall supersede in all respects any and all prior
agreements between you and the Company concerning such subject matter. [By
signing this Participation Agreement, you agree that, effective as of the


1



--------------------------------------------------------------------------------




Participation Date, your Employment Agreement with the Company, dated as of
[______], is hereby terminated and of no further force or effect, and you will
have no right or entitlement to any severance or other benefits under the terms
of such Employment Agreement.]
Restrictive Covenants
By signing below, you hereby acknowledge and agree that:
1.During your employment with the Company, except as may be specifically
permitted by the Board in writing, you shall not be engaged in any other
business activity which would interfere with the performance of your duties with
the Company or be competitive with the business of the Company.  The foregoing
restrictions shall not be construed as preventing you from making passive
investments in other businesses or enterprises; provided, however, that such
other investments will not require services on your part which would in any
manner impair the performance of your duties with the Company, and provided
further that such other businesses or enterprises are not engaged in any
business competitive to the business of the Company.
2.In light of the value to the Company of your knowledge, contacts and working
relationships involving the business of the Company, you agree to utilize all of
such capacities for the sole use and benefit of the Company and to first offer
to the Company any and all of those opportunities which shall come to your
knowledge which are within the area of business of the Company.
3.In the course of your employment with the Company, you will receive certain
trade secrets, know-how, lists of customers, employee records and other
confidential information and knowledge concerning the business of the Company
(hereinafter collectively referred to as “information”) which the Company
desires to protect.  You understand that such information is confidential, and
you agree not to reveal such information to anyone outside the Company during
the term of your employment with the Company and indefinitely thereafter.  You
further agree that during the term of your employment with the Company and
indefinitely thereafter, you will not use such information, directly or
indirectly, to compete against the Company.  At such time as you shall cease to
be employed by the Company, you shall surrender to the Company all papers,
documents, writings and other property produced by you or coming into your
possession by or through your employment with the Company and relating to the
information referred to in this paragraph, and you agree that all such materials
will at all times remain the property of the Company.
4.During the term of your employment with the Company, all patents, processes
and other proprietary information developed by you in the course of your
employment shall be the sole and exclusive property of the Company.  You
covenant and agree to execute any documents or take any action necessary to
effectively transfer any rights you may have in such proprietary information to
the Company and to maintain the rights, interest and title of the Company in and
to such information.  Nothing herein shall be deemed to deny you the protection
afforded by California Labor Code Section 2870.
5.A remedy at law for any breach or attempted breach of Paragraphs 1, 2 and 3
above will be inadequate, and you therefore agree that the Company shall be
entitled to specific


2



--------------------------------------------------------------------------------




performance and injunctive and other equitable relief in case of any such breach
or attempted breach, and you further agree to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or any other equitable relief.
By signing below, you agree to the terms and conditions set forth herein and in
the Plan, including without limitation, the Restrictive Covenants set forth
above, and acknowledge: (a) your participation in the Plan as of the
Participation Date; (b) that you have received and read a copy of the Plan; and
(c) that the Restrictive Covenants set forth above shall survive and continue to
apply in accordance with their terms notwithstanding a termination of your
employment with the Company.


Sincerely,


REALTY INCOME CORPORATION
 


By: ____________________
Name: [____________]
Title: [____________]




Accepted and Agreed




By: ____________________
Name: [____________]






3

